DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group I (device claims 1-22) in the reply filed on 7/21/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the connecting member includes a first bonding portion bonded to the semiconductor element and a second bonding portion bonded to the second conductor, and the second bonding portion is greater in length in the first direction than the first bonding portion (claim 16); wherein the connecting portion overlaps with the first bonding portion in a third direction orthogonal to the first direction (claim 18) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-15 and 20-22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Masataka et al. (JP  2006-165518; hereinafter Masataka) (IDS filed on 3/23/2021).
Regarding claim 1, Masataka discloses a semiconductor device comprising:
a semiconductor element 40 (fig. 13) having an element obverse face (e.g. an upper face of the chip 40 in fig. 13) and an element reverse face (e.g. a bottom face of the chip 40 in fig. 13) that face toward mutually opposite sides in a first direction, the semiconductor element 40 being formed with an obverse-face electrode 40s (fig. 13) and a reverse-face electrode (e.g. a drain electrode not shown is formed on the back surface of the chip 40 in fig. 13, page 30, ¶0048) on the element obverse face and the element reverse face, respectively;
a first conductor (labeled fig. 13) opposing the element reverse face and conductively bonded to the reverse-face electrode (e.g. a drain electrode not shown is formed on the back surface of the chip 40 in fig. 13, page 30, ¶0048);
a second conductor (labeled fig. 13) spaced apart from the first conductor and electrically connected to the obverse-face electrode 40s (fig. 13); and
a connecting member 44 (fig. 13) having a connecting member obverse face facing in a same direction as the element obverse face, the connecting member 44 connecting the obverse-face electrode 40s and the second conductor (labeled fig. 13) to each other,
wherein the connecting member 44 includes a first protrusion (labeled fig. 13) protruding in the first direction from the connecting member obverse face, and is bonded to the obverse-face electrode via a first bonding layer (e.g. a bottom portion of element 44, labeled fig. 13), and
the first protrusion overlaps with the obverse-face electrode 40s as viewed in the first direction (fig. 13).

    PNG
    media_image1.png
    436
    796
    media_image1.png
    Greyscale


Regarding claim 2, Masataka discloses wherein the first protrusion (figs. 1-9 and labeled fig. 13) and  extends in a second direction orthogonal to the first direction, as viewed in the first direction (figs. 1-9 and labeled fig. 13).
Regarding claim 3, Masataka discloses that wherein the first protrusion (figs. 1-9 and labeled fig. 13) includes a pair of first side faces (labeled fig. 4) rising from the connecting member obverse face (labeled fig. 4), and the pair of first side faces are mutually spaced apart in a third direction orthogonal to the first direction and the second direction (figs. 1-9 and fig. 13).

    PNG
    media_image2.png
    329
    593
    media_image2.png
    Greyscale


Regarding claim 4, Masataka discloses that wherein the pair of first side faces (labeled fig. 4) are inclined with respect to the connecting member obverse face (labeled fig. 4).
Regarding claim 5, Masataka discloses that wherein an angle formed by the pair of first side faces (labeled fig. 4) is in a range from 60° to 120° (fig. 4).
Regarding claim 6, Masataka discloses that wherein the first protrusion further includes a first top face connected to the pair of first side faces (figs. 1-9 and 13).
Regarding claim 7, Masataka discloses that wherein the first top face is flat (e.g. a tip top portion of the first top face of the protrusion in fig. 1C).
Regarding claim 8, Masataka discloses that wherein the first top face (labeled fig. 4) is inclined with respect to the connecting member obverse face (labeled fig. 4).

    PNG
    media_image3.png
    329
    593
    media_image3.png
    Greyscale

Regarding claim 9, Masataka discloses the device further comprising a second bonding layer (e.g. a bottom portion of element 44 above the 2nd conductor in labeled fig. 13) disposed between the connecting member 44 and the second conductor (labeled fig. 13) for electrically connecting the connecting member and the second conductor to each other (labeled fig. 13).

    PNG
    media_image4.png
    436
    796
    media_image4.png
    Greyscale

Regarding claim 10, Masataka discloses that wherein the connecting member 44 includes at least one second protrusion (labeled fig. 13) protruding in the first direction from the connecting member obverse face, and each of the at least one second protrusion overlaps with the second bonding layer as viewed in the first direction (fig. 13).
Regarding claim 11, Masataka discloses that wherein the second protrusion (labeled fig. 13) extends in a second direction orthogonal to the first direction, as viewed in the first direction (fig. 13).
Regarding claim 12, Masataka discloses that wherein the second protrusion (labelled fig. 13) includes a pair of second side faces (e.g. side faces of the 2nd protrusion in labeled fig. 13) rising from the connecting member obverse face, and the pair of second side faces are mutually spaced apart in a third direction (e.g. z direction) orthogonal to the first direction (e.g. x direction) and the second direction (y direction) (fig. 13).
Regarding claim 13, Masataka discloses that wherein the pair of second side faces (e.g. two side faces of second protrusion in labeled fig. 13) are inclined with respect to the connecting member obverse face (e.g. the upper surface of the connecting member 44 in fig. 13).
Regarding claim 14, Masataka discloses that wherein an angle formed by the pair of second side faces (e.g. two side faces of the second protrusion in labeled fig. 13) is in a range from 60° to 120° (fig. 13).
Regarding claim 15, Masataka discloses that wherein the second protrusion (labeled fig. 13) further includes a second top face connected to the pair of second side faces (fig. 13).
Regarding claim 20, Masataka discloses that wherein the semiconductor element is a power MOSFET (¶0062).
Regarding claim 21, Masataka discloses that wherein the first bonding layer (labeled fig. 13) comprises a sintered metal (fig. 13).
Regarding claim 22, Masataka discloses the device further comprising a sealing resin 50 (fig. 13) covering the semiconductor element 40, the connecting member 44, the first bonding layer (labeled fig. 13), at least a portion of the first conductor (labeled fig. 13), and at least a portion of the second conductor (labeled fig. 13).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Masataka et al. (JP  2006-165518; hereinafter Masataka) (IDS filed on 3/23/2021) in view of Yanagida (US 2018/0108582).
	Regarding claim 16, as discussed in details above, Masataka substantially discloses all the limitation as claimed above.  Masataka also discloses the connecting member 44 (fig. 13) includes a first bonding portion bonded to the semiconductor element 40 and a second bonding portion bonded to the second conductor (labeled fig. 13).
	Masataka does not disclose the second bonding portion is greater in length in the first direction than the first bonding portion.
	However, Yanagida discloses a semiconductor device comprising: the connecting member 20 (fi. 5) includes a first bonding portion bonded to the semiconductor element 31 (fig. 5) and a second bonding portion bonded to the second conductor 293 (fig. 5), and the second bonding portion is greater in length in the first direction than the first bonding portion (fig. 5).
	Therefore, it would have been obvious to one skilled in the art before the effective filing of the claimed invention was made to modify the device of Masataka by having the second bonding portion is greater in length in the first direction than the first bonding portion, as taught by Yanagida, in order to provide a different application for the device and enhance the structural strength between the connecting member and the conductor.
	Regarding claim 17, Masataka discloses that wherein the connecting member 44 (fig. 13) further includes a connecting portion (fig. 13) connecting the first bonding portion (e.g. the bonding portion above chip 40) and the second bonding portion (e.g. the portion above 2nd conductor in labeled fig. 13) to each other, and the connecting member obverse face is formed by surfaces of the first bonding portion, the second bonding portion, and the connecting portion, the surfaces facing toward one side in the first direction (fig. 13).
Regarding claim 18, Yanagida discloses wherein the connecting portion connecting with the first bonding portion (e.g. the bonding portion over the chip 31 in fig. 5) in a third direction orthogonal to the first direction (e.g. x direction) and it would have been obvious to one having ordinary skill in the art at the time the invention was made to form the connecting portion overlaps with the first bonding portion.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Masataka et al. (JP  2006-165518; hereinafter Masataka) (IDS filed on 3/23/2021) in view of Liu et al. (US 2018/0240778; hereinafter Liu).
As discussed in details above, Masataka substantially discloses all the limitation as claimed above except for the semiconductor element is conductively bonded to the first conductor via a third bonding layer.
However, Liu discloses a device comprising: the semiconductor element is conductively bonded to the first conductor via a third bonding layer (claims 5-6).
	Therefore, it would have been obvious to one skilled in the art before the effective filing of the claimed invention was made to modify the device of Masataka by having the third bonding layer, as taught by Liu, in order to assure in quality and reliability between the chip and the conductor.
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DILINH P NGUYEN whose telephone number is (571)272-1712. The examiner can normally be reached M-F (9am-6pm EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on 571-272-2402. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DILINH P NGUYEN/Examiner, Art Unit 2894     

/KIMBERLY N RIZKALLAH/Supervisory Patent Examiner, Art Unit 2894